USCA11 Case: 20-10341    Date Filed: 01/07/2021   Page: 1 of 2



                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10341
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:18-cr-00385-KOB-JEO-1

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                  versus


RONTAVUS DEANDRE THREATT,
a.k.a. Big Boy,
a.k.a. Big Homie,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                             (January 7, 2021)

Before LAGOA, BRASHER, and BLACK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-10341      Date Filed: 01/07/2021   Page: 2 of 2



      J.D. Lloyd, appointed counsel for Rontavus Deandre Threatt in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

In response, Threatt filed a construed motion to discharge counsel and appoint new

counsel. Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, Threatt’s convictions and sentences are

AFFIRMED, and Threatt’s motion to discharge counsel and appoint new counsel

is DENIED AS MOOT.




                                         2